            Case 1:18-cv-00133-ELH Document 27 Filed 12/01/20 Page 1 of 3



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 BENJAMIN E. VANCE,

     Petitioner,

     v.                                                   Civil Action No.: ELH-18-133

 WARDEN FRANK B. BISHOP, JR.,
 THE ATTORNEY GENERAL OF THE
   STATE OF MARYLAND,

     Respondents.

                                        MEMORANDUM

          Petitioner, Benjamin Vance, a prisoner in the State of Maryland, filed for habeas corpus

relief under 28 U.S.C. § 2254, challenging his conviction for murder and related offenses. ECF 1.

He asserted several grounds for relief. Id. I denied the petition in a Memorandum Opinion and

Order of May 22, 2020. ECF 16; ECF 17. In addition, I declined to issue a certificate of

appealability. Id.

          Vance noted an appeal to the United States Court of Appeals for the Fourth Circuit. ECF

18. By unpublished per curiam opinion dated October 23, 2020 (ECF 23-1), the Fourth Circuit

dismissed Vance’s appeal and remanded the matter to this court for consideration of Vance’s claim

that “the state prosecutor discriminated based on gender in exercising peremptory challenges

against prospective jurors.” ECF 23-1 at 2. Because the appellate court concluded that this court

did not address that claim, it viewed petitioner’s appeal as “neither a final order nor an appealable

interlocutory or collateral order” and remanded to this court for “consideration of the unresolved

claim.” Id.

          I incorporate by reference, in its entirety, the Memorandum Opinion of May 22, 2020. See

ECF 16. The discussion set forth below merely augments and supplements that earlier opinion.
          Case 1:18-cv-00133-ELH Document 27 Filed 12/01/20 Page 2 of 3



       The “unresolved claim” referenced by the Fourth Circuit is, in actuality, part of petitioner’s

Batson claim. See Batson v. Kentucky, 476 U.S. 79 (1986). I noted that petitioner claimed that

African American women had been unlawfully excluded from the jury. See ECF 16 at 10. Further,

in an unreported opinion (ECF 11-1), the Maryland Court of Special Appeals determined that the

Batson claim was not preserved for appellate review and was, in any event, without merit. Id. at

7-10; see ECF 16 at 4-6, 11. The Maryland appellate court stated, ECF 11-1 at 9-10:

                We agree that [Vance’s] Batson challenge is not preserved. “[A]
         defendant’s claim of error in the inclusion or exclusion of a prospective juror or
         jurors is ordinarily abandoned when the defendant or his counsel indicates
         satisfaction with the jury at the conclusion of the jury selection process.”
         Gilchrest v. State, 340 Md. 606, 616-18 (1995) (quoting Mills v. State, 310 Md.
         33, 40 (1987), vacated on other grounds, 486 U.S. 367 (1988)); see also State v.
         Stringfellow, 425 Md. 461, 469-70 (2012) (noting that a party waives his voir
         dire objection going to the inclusion or exclusion of a prospective juror by
         unqualifiedly accepting the seated jury panel at the conclusion of the jury
         selection process). Here, the trial court denied the appellant’s Batson challenge
         and, after the selection of two alternates, [Vance] agreed without qualification
         that he was satisfied with the final jury panel. [Vance’s] claim, therefore, is
         waived. See Foster v. State, 304 Md. 439, 450-51 (1985). . . .

                However, even if this claim were preserved, we would nevertheless reject
         it. We consider a trial court’s Batson decisions using a deferential standard of
         review. . . . This deferential standard of review applies not only to the trial
         court’s decision at the end of a three-step Batson analysis, but also to the initial
         determination of whether or not a defendant has made a prima facie case. See
         e.g., United States v. Martinez, 621 F.3d 101, 109-10 (2d Cir. 2010); State v.
         Taylor, 694 A.2d 977, 980 (N.H. 1997).

                In this case, the trial court concluded that Vance had failed to make a
         prima facie showing of intentional discrimination, noting that eight female
         African Americans were members of Vance’s jury and that the jury panel was
         “mostly” African American. The State had one more strike but did not use it, a
         fact that supports the trial court’s decision. See Taylor, 694 A.2d at 980.

       In my Memorandum Opinion (ECF 16), I observed that the “rejection” of petitioner’s

Batson claim by the Maryland Court of Special Appeals “does not represent an unreasonable

application of federal law and therefore is not a viable basis for federal habeas relief.” ECF 16 at



                                                  2
          Case 1:18-cv-00133-ELH Document 27 Filed 12/01/20 Page 3 of 3



11. Further, this court determined that the Maryland appellate court did not err in concluding that

“peremptory challenges to potential jurors of the same race is not enough alone to support a valid

Batson challenge” . . . . Id. In so stating, this court considered and rejected petitioner’s Batson.

        If petitioner’s Batson claim regarding the race of potential jurors was both unpreserved for

appellate review and without merit, it follows that his claim that women of color were improperly

challenged was also unpreserved and otherwise without merit. In other words, if petitioner did not

have a valid Batson claim regarding the exclusion of African Americans generally, then he also

did not have a valid claim regarding the exclusion of African American women. Indeed, the

Maryland appellate court observed, ECF 11-1 at 8:

                The basis for [Vance’s] Batson challenge is that the nine prospective jurors
         stricken by the State were female African Americans. Other than this bare
         statistic, the appellant tells us nothing about the composition of the venire as a
         whole or the racial or gender-based composition of the final jury panel of twelve
         plus two alternates. We know from the observation of the trial judge, however,
         that the final jury panel contained eight female African Americans and that the
         panel as a whole was mostly African American. At the end of jury selection, the
         State had one strike remaining, which it did not use.

        In sum, this court was asked to address petitioner’s Batson claim regarding the exclusion

of African American women from the jury pool. I conclude that Petitioner’s claim regarding the

alleged exclusion of African American women does not present a viable basis for federal habeas

relief. See 28 U.S.C. § 2254(d)(1); see also Harrington v. Richter, 562 U.S. 86, 101 (2011). And,

for the reasons stated in my Memorandum Opinion of May 22, 2020 (ECF 16), I decline to issue

a certificate of appealability.

        A separate Order follows.


December 1, 2020                                     /s/
Date                                          Ellen L. Hollander
                                              United States District Judge



                                                  3
